Opinion issued February 5, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00043-CR
____________

IN RE JESSE FLORES, Relator



Original Proceeding on Petition for Writ of Habeas Corpus



MEMORANDUM  OPINION
	Relator, Jesse Flores, petitions this Court for a post-conviction writ of habeas
corpus.  This Court has no jurisdiction to hear a post-conviction application for writ
of habeas corpus in felony cases.  See Board of Pardons & Paroles ex rel. Keene v.
Court of Appeals for the Eighth District, 910 S.W.2d 481, 483 (Tex. Crim. App.
1995).
	Accordingly, we dismiss relator's application for writ of habeas corpus for
want of jurisdiction.  All requested relief is denied.
	It is so ORDERED.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Hanks. 
Do not publish.  Tex. R. App. P. 47.2(b).